Case 1:18-cv-25309-JEM Document 20 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                        Case Number: 18-25309-CIV-MARTINEZ-REID

  LUIS TORRES,

         Petitioner,

  vs.

  SECRETARY, FLORIDA DEPARTMENT
  CORRECTIONS, et al.,

        Respondents.
  _____________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Movant=s pro se Amended Petition for Writ of Habeas

  Corpus pursuant to 28 U.S.C. § 2254, (ECF No. 10). Magistrate Judge Reid filed a Report and

  Recommendation, (ECF No. 19), recommending that (1) the petition be denied; (2) an evidentiary

  hearing be denied; and (3) no certificate of appealability be issued. The Court has reviewed the

  entire file and record and notes that no objections have been filed. After careful consideration, it

  is hereby:

         ADJUDGED that United States Magistrate Judge Reid’s Report and Recommendation,

  (ECF No. 19), is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that:

         1.      Movant=s pro se Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

  § 2254, (ECF No. 10), is DENIED.

         2.      A certificate of appealability is DENIED.




                                                   1
Case 1:18-cv-25309-JEM Document 20 Entered on FLSD Docket 03/19/2021 Page 2 of 2




        3.     This case is CLOSED, and all pending motions are DENIED as MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of March, 2021.




                                               ____________________________________
                                               JOSE E. MARTINEZ
                                               UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Reid
  All Counsel of Record
  Luis Torres, pro se




                                           2
